 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlfred M. Lewis, Inc. and Warren J. McCarty.Case 28-CA-5596September 26, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 18, 1980, Administrative Law JudgeMartin S. Bennett issued the attached Decision inthis proceeding. Thereafter, counsel for the Gener-al Counsel filed exceptions and a supporting brief,and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Administrative Law Judge: Thismatter was heard before me in Phoenix, Arizona, onMay 6 and 7, 1980. The complaint, issued December 28and based on charges filed November 13 and December17, 1979, by Warren J. McCarty, an Individual, allegesthat Respondent, Alfred M. Lewis, Inc., has engaged inunfair labor practices within the meaning of Section8(aX3) and (1) of the Act. Briefs have been submitted bythe General Counsel and Respondent and have beencarefully considered.Upon the entire record in the case, and from my ob-servation of the witnesses including their demeanor, Imake the following:'A post-hearing motion by the General Counsel to correct the recordin 33 respects, dated May 30, 1980, and unopposed, is hereby granted.252 NLRB No. 49FINDINGS OF FACTI. JURISDICTIONAL FINDINGSAlfred M. Lewis, Inc., a California corporation, main-tains an office and place of business at Phoenix, Arizona,where it is engaged in the wholesale, sale, and distribu-tion of dry groceries, refrigerated foods, and relatedproducts. It annually purchases and causes to be trans-ported in interstate commerce and delivered to its placeof business in Arizona, groceries and other items valuedin excess of $50,000 directly from suppliers located inStates other than the State of Arizona. I find that the op-erations of Respondent affect commerce within themeaning of Section 2(6) and (7) of the National LaborRelations Act, as amended.II. THE LABOR ORGANIZATION INVOLVEDTransport & Local Delivery Drivers, Warehousemen& Helpers, Local No. 104, an affiliate of the Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, herein the Union, is a labor orga-nization within the meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction; The IssueThe sole issue herein is whether Respondent in August1979 denied employee Warren J. McCarty2a 15-minutebreak, and whether Respondent thereafter, about Sep-tember 17 and 20, discriminated against and dischargedMcCarty because he asserted rights under the collective-bargaining agreement between the Union and Respond-ent. According to Respondent, he was discharged solelybecause he had stolen production time at work or, statedotherwise, had falsified production records by claimingpayment for work not actually performed by him. Asfound below, the evidence preponderates in favor of Re-spondent's position.B. Sequence of EventsThe warehouse and trucking employees of Respondentare represented for the purposes of collective bargainingby the Union and, at the time relevant herein, a 3-yearcollective-bargaining agreement covered the term fromMarch 1, 1978, up to and including February 28, 1981.McCarty initially entered the employ of Respondenton February 20, 1978, as a part-time employee on thenight shift. Approximately I month later, he became afull-time employee on the night shift in the grocerywarehouse and, during July, August, and September1979, he was employed principally in the tobacco, candy,and repack rooms of the grocery warehouse. His startingtime for the night shift commenced at 2 p.m., and he wasunder the primary supervision of Supervisor RandyBaughman.Article XI of the contract treats with meal and breakperiods and generally provides that during an 8-hourshift employees are entitled to two rest breaks, each of2 To be distinguished from fellow employee and Job Steward MichaelK. McCarthy of Local 104.336 ALFRED M. LEWIS, INC.15 minutes' duration, which are compensated, and also toa half hour lunchbreak, which is not compensated. Em-ployees who work overtime past 8 hours are entitled toan additional 15-minute break at approximately the 10thhour when an employee is to work 11 or more hours.During the 3-month period, stated above, these employ-ees did work a great deal of overtime. Stated otherwise,employees who started their shift at 2 p.m., as didMcCarty, and then worked until 1:30 a.m. would haveput in 11 hours of time for which they were compensat-ed.On a particular shift, during August 1979, McCartywas working in the candy room around I a.m. Shortlyafter I a.m., he admittedly made a comment to his co-workers in the presence of Baughman that the other em-ployees should slow down in order to obtain an addition-al 15-minute break. Several minutes later and shortlybefore 1:30 a.m., Baughman, who had heard this com-ment, told McCarty to punch out and go home; oneeffect of this was to deprive him of eligibility for an ad-ditional 15-minute break.Some weeks later, on September 17, 1979, McCartywas given an indefinite suspension by Respondent. As hewas told, and his own testimony so demonstrates, this re-sulted from the Company's conclusion that he was sus-pected of cheating on his production cards. Several dayslater, on September 20, this discipline was increased to adischarge.As for the August incident, it is clear that McCartywas not entitled to an extra break because he did notwork a full 11 hours. And there is substantial evidencethat it was the normal practice of Respondent to give thebreak at different times, varying from I to 1:30 a.m.Baughman testified that he generally tried to sendhome employees who disliked working overtime, and onthe night in question he followed this policy precisely.Thus, it is uncontroverted that shortly after I a.m., hesent home employee Wesley because he knew of the lat-ter's distaste for working late. As Baughman testified,and I find, he did not need McCarty any longer that eve-ning and, moreover, he was aware of McCarty's priorstatement to employees suggesting a slowdown so as tobe awarded an additional break.On September 17, just after McCarty reported to workat 2 p.m., he was called to a meeting with Dave Ashby,superintendent of operations; Baughman; and Union Ste-ward Mendias. Ashby told McCarty, as the latter testi-fied, that he was suspected of cheating on his productioncards and that he was suspended until further notice. Hewas further told that Baughman had observed this cheat-ing on the prior shift, and that fellow union members hadturned him in, and the record supports the latter finding.Indeed, in his testimony at the instant hearingMcCarty, in effect, admitted that he had cheated on hisproduction card on the night in question. While the pre-cise facts are not entirely clear, it appears that his pro-duction card showed him as working time that he hadnot.Both Ashby and Baughman testified, and I find, thatMcCarty admitted his cheating at the meeting on Sep-tember 17. McCarty did deny that he had made such anadmission, but he did not deny that he was actually en-gaged in cheating. And the cheating is corroborated else-where.The basic case of the General Counsel is that Re-spondent was determined to "get" McCarty for his per-sistence in asserting his rights under the collective-bar-gaining agreement. There is evidence of a number ofcontract grievances filed by McCarty with the Union.However, although he was suspended on a number ofoccasions during 1979, only one such suspension wasever submitted to the grievance and arbitration proce-dures set forth in the agreement, and this was won byMcCarty after his discharge. These grievances to theUnion include those dated January 10, July 2, and Sep-tember 4, 1979.There is also most persuasive evidence from NormalThelen, employee relations manager and safety coordina-tor of Respondent. The General Counsel adduced evi-dence that various employees including McCarty hadgone to OSHA and filed a grievance about working con-ditions. Her testimony is not controverted, and I findthat this never came to the attention of Respondent al-though another matter involving other employees in anOSHA matter did. And the testimony of Thelen also dis-closes, and this is not controverted, that Respondentdoes not receive copies of complaints filed by an em-ployee with the Union. She was aware of only onegrievance filed by him which came to the attention ofRespondent.The General Counsel does rely on certain testimonyby Union Steward Mike McCarthy. According toBaughman, it was McCarthy who initially notified himthat McCarty was cheating on his production cards. Sig-nificantly, McCarty, although presumably available, wasnot brought back as a rebuttal witness to controvert this.According to McCarty, Baughman told him in June orJuly that McCarty was a thorn in the side of Respond-ent, which would like to find a way to discharge him.aBaughman flatly denied that there was any attempt to"set-up" McCarty on the subject of cheating on produc-tion records and testified, without contradiction, that itwas McCarty who approached him in the warehouse andadvised him that McCarty was cheating on his produc-tion records, and that the other men did not like this. Asa result, Baughman reported this incident to Ashby andit was Ashby who instructed him to conduct an investi-gation of employees to determine whether any cheatingwas taking place.As a result, Baughman investigated the matter on thenext shift of September 16, and determined that McCartywas in fact cheating. Indeed, Night Warehouse Supervi-sor Jim Theis was called to the scene by Baughman toverify this; this was done at the prior suggestion ofAshby who desired verification of any such matter. Andthe record has disclosed this verification by Theis, bothin his testimony and in writing.' There is testimony about an incident when Baughman and other em-ployees were drinking beer after work and there was some joking aboutthe incident when McCarty was sent home before completing II hours,and as a result was allegedly put in his place. I see nothing here whichassists the General Counsel or is dispositive of the issue before me.337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf the testimony of McCarty is to be believed, it wouldfollow that he, a union steward, sat by idly and did noth-ing while McCarty, his union brother, was dischargedaccording to a plan set up by Respondent. McCarty didpresent some testimony that other employees were cheat-ing on their production records in similar fashion, butthis is not supported. He did name a number of employ-ees who were so engaged and two of them, Kuban andBond were called as witnesses; they were unimpressiveor evasive and denied that they were involved in anysuch system of cheating on production. Indeed it wasonly Steward McCarty, who admitted that he was in-volved on occasion in cheating in this manner.There is also evidence that at a later date, on January28, 1980, management personnel questioned all employ-ees in the tobacco, candy, and repack rooms aboutMcCarty's allegations of widespread cheatings, but un-derstandably received no admissions of such misconduct.C. Concluding FindingsTo sum up, the General Counsel has not met itsburden of proof with respect to McCarty. On the otherhand, Respondent has offered plausible and sensible rea-sons for the actions taken against him, and specificallybecause he was caught cheating on his production re-cords, a factor he in effect admitted. And as for the inci-dent when he was sent home several minutes early be-cause he was not needed, and because several minutesearlier he had openly encouraged other employees to4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inslow down in order to get an additional break, I fail tosee how this assists the General Counsel, although Re-spondent may not have been averse to the opportunity totake this action.In essence then, I find that the evidence preponderatesin favor of the position of Respondent herein, althoughthe General Counsel has argued forcefully at length infavor of its position. And while there is some testimonyas to working practices of an unauthorized nature, I seenothing sufficient to affect these findings in favor of Re-spondent. I shall therefore recommend dismissal of thecomplaint.CONCLUSIONS OF LAW1. Alfred M. Lewis, Inc., is an employer whose oper-ations affect commerce within the meaning of Section2(6) and (7) of the Act.2. Transport & Local Delivery Drivers, Warehouse-men & Helpers, Local No. 104 is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent has not engaged in unfair labor prac-tices within the meaning of Section 8(a)(3) and (1) of theAct.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER4The complaint is dismissed in its entirety.Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.338